UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21829 BBH TRUST On behalf of the following series: BBH Money Market Fund (Exact name of registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) (Zip Code) Corporation Services Company 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 575-1265 Date of fiscal year end: June 30 Date of reporting period: December 31, 2013 Item 1. Report to Stockholders. Semi-Annual Report DECEMBER 31, 2013 BBH Money Market Fund BBH MONEY MARKET FUND PORTFOLIO ALLOCATION December 31, 2013 (unaudited) BREAKDOWN BY SECURITY TYPE U.S. $ Value Percent of Net Assets Certificates of Deposit $ % Commercial Paper Municipal Bonds U.S. Government Agency Obligations U.S. Treasury Bills Time Deposits Repurchase Agreements Cash and Other Assets in Excess of Liabilities NET ASSETS $ % All data as of December 31, 2013. The BBH Money Market Fund’s (The “Fund”) breakdown by security type is expressed as a percentage of net assets and may vary over time. The accompanying notes are an integral part of these financial statements. 2 BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS December 31, 2013 (unaudited) Principal Amount Maturity Date Interest Rate Value CERTIFICATES OF DEPOSIT (17.2%) $ Bank of Montreal 02/10/14 % $ Bank of Nova Scotia 01/23/14 Bank of Nova Scotia 03/17/14 Bank of Tokyo-Mitsubishi UFJ Ltd. 02/07/14 Bank of Tokyo-Mitsubishi UFJ Ltd. 03/17/14 Deutsche Bank AG 02/28/14 DnB Bank ASA 02/06/14 Standard Chartered Bank 01/15/14 Svenska Handelsbanken 02/11/14 UBS AG 04/02/14 Total Certificates of Deposit (Identified cost $354,550,444) COMMERCIAL PAPER (4.6%) ING US Funding LLC 1 01/16/14 ING US Funding LLC 1 02/10/14 ING US Funding LLC 1 03/03/14 National Australia Funding Delaware, Inc. 01/02/14 Total Commercial Paper (Identified cost $94,989,182) MUNICIPAL BONDS (5.3%) California State Health Facilities Financing Authority 3 01/07/14 Charlotte, North Carolina 3 01/07/14 Connecticut State Health & Educational Facility Authority 3 01/07/14 Illinois State Finance Authority 3 01/07/14 Kansas State Department of Transportation 3 01/07/14 Massachusetts State Development Finance Agency 3 01/07/14 Massachusetts State Health & Educational Facilities Authority 3 01/07/14 The accompanying notes are an integral part of these financial statements. FINANCIAL STATEMENT DECEMBER 31, 2013 3 BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS (continued) December 31, 2013 (unaudited) Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) $ New Hampshire State Health & Education Facilities Authority 3 01/07/14 % $ University of Michigan 3 01/07/14 Total Municipal Bonds (Identified cost $109,343,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (27.9%) Fannie Mae Discount Notes 1 01/02/14 Fannie Mae Discount Notes 1 01/03/14 Fannie Mae Discount Notes 01/09/14 Fannie Mae Discount Notes 1 01/22/14 Fannie Mae Discount Notes 1 03/12/14 Federal Home Loan Bank Discount Notes 1 01/03/14 Federal Home Loan Bank Discount Notes 01/22/14 Federal Home Loan Bank Discount Notes 1 03/12/14 Federal Home Loan Bank Discount Notes 03/14/14 Federal Home Loan Bank Discount Notes 1 04/09/14 Freddie Mac Discount Notes 1 01/03/14 Freddie Mac Discount Notes 1 01/27/14 Freddie Mac Discount Notes 1 02/03/14 Freddie Mac Discount Notes 1 02/11/14 Freddie Mac Discount Notes 1 03/12/14 Freddie Mac Discount Notes 1 03/24/14 Freddie Mac Discount Notes 1 04/14/14 Total U.S. Government Agency Obligations (Identified cost $576,255,102) The accompanying notes are an integral part of these financial statements. 4 BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS (continued) December 31, 2013 (unaudited) Principal Amount Maturity Date Interest Rate Value U.S. TREASURY BILLS (28.6%) $ U.S. Treasury Bill 01/02/14 % $ U.S. Treasury Bill 1 01/09/14 U.S. Treasury Bill 1 01/16/14 U.S. Treasury Bill 1 01/23/14 U.S. Treasury Bill 02/06/14 U.S. Treasury Bill 1 02/20/14 U.S. Treasury Bill 1 03/06/14 U.S. Treasury Bill 03/13/14 U.S. Treasury Bill 1 03/20/14 U.S. Treasury Bill 03/27/14 Total U.S. Treasury Bills (Identified cost $589,964,561) TIME DEPOSITS (6.0%) Citibank N.A. 01/02/14 Wells Fargo 01/02/14 Total Time Deposits (Identified cost $123,000,000) REPURCHASE AGREEMENTS (7.5%) BNP Paribas (Agreement dated 12/31/13 collateralized by FHLMC 3.000%-5.500%, due 01/01/18-07/01/43, value $10,955,833, FNMA 2.500%-6.500%, due 01/01/19- 08/01/43, value $16,844,409, GNMA 3.500%-6.000%, due 05/15/25-02/15/42, value $7,899,758) 01/02/14 Deutsche Bank Securities, Inc. (Agreement dated 12/31/13 collateralized by GNMA 5.000%, due 08/15/41-10/20/43, value $149,895, FHLMC 3.500%-5.500%, due 11/01/33- 06/01/43, value $10,050,106) 01/02/14 The accompanying notes are an integral part of these financial statements. FINANCIAL STATEMENT DECEMBER 31, 2013 5 BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS (continued) December 31, 2013 (unaudited) Principal Amount Maturity Date Interest Rate Value REPURCHASE AGREEMENTS (continued) $55,000,000 RBC Capital Markets (Agreement dated 12/31/13 collateralized by FHLMC 3.500%, due 08/01/42, value $56,100,000) 01/02/14 % $ 55,000,000 55,000,000 Societe Generale (Agreement dated 12/31/13 collateralized by FNMA 2.466%-4.638%, due 10/01/19-02/01/43, value $56,114,517) 01/02/14 55,000,000 Total Repurchase Agreements (Identified cost $155,000,000) 155,000,000 TOTAL INVESTMENTS (Identified cost $2,003,102,289) % $ 2,003,102,289 CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES % 60,523,855 NET ASSETS % $ 2,063,626,144 1 Coupon represents a yield to maturity. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Total market value of Rule 144A securities owned at December 31, 2013 was $44,999,825 or 2.2% of net assets. 3 Variable rate demand note. The maturity dates reflect the demand repayment dates. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the December 31, 2013 coupon or interest rate. 4 Coupon represents a weighted average yield. Abbreviations: FHLMC — Federal Home Loan Mortgage Corporation. FNMA — Federal National Mortgage Association. GNMA — Government National Mortgage Association. The accompanying notes are an integral part of these financial statements. 6 BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS (continued) December 31, 2013 (unaudited) FAIR VALUE MEASUREMENTS The Fund is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.
